Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 1 of 22 PageID #: 1



     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     THOMAS J. OLSEN, Individually and on               ECF CASE
     behalf of all other persons similarly
     situated,
                                                        No.: ____________________
                      Plaintiff,
                                                        CLASS ACTION COMPLAINT
               v.
                                                        JURY TRIAL DEMANDED
     ROCKSBOX, INC.,

                      Defendant.




                                         INTRODUCTION

          1.        Plaintiff Thomas J. Olsen, who is legally blind, brings this civil rights action

   against Defendant Rocksbox, Inc. (“Defendant”) for its failure to design, construct,

   maintain, and operate its website, www.rocksbox.com (the “Website”), to be fully

   accessible to and independently usable by Plaintiff Olsen and other blind or visually-

   impaired people. Defendant denies full and equal access to its Website.

          2.        Plaintiff Olsen, individually and on behalf of others similarly situated,

   asserts claims under the Americans With Disabilities Act (“ADA”), New York State

   Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

   against Defendant.

          3.        Plaintiff Olsen seeks a permanent injunction to cause Defendant to change

   its corporate policies, practices, and procedures so that its Website will become and remain

   accessible to blind and visually-impaired consumers.




                                                  -1-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 2 of 22 PageID #: 2



                                           THE PARTIES

           4.      Plaintiff Olsen is, at all relevant times, a resident of Brooklyn, New York,

   Kings County. As a blind, visually-impaired handicapped person, he is a member of a

   protected class of individuals under Title III of the ADA, under 42 U.S.C. § 12102(1)-(2),

   and the regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq., the

   NYSHRL and NYCHRL.

           5.      Defendant is at all relevant times a foreign business corporation that is

   organized under Delaware law. It does business in the State of New York by marketing its

   Website, its products and subscription services to consumers in the State of New York.

                                  JURISDICTION AND VENUE

           6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

   § 1331 and 42 U.S.C. § 12181, as Plaintiff Olsen’s claims arise under Title III of the ADA,

   42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

           7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

   Plaintiff Olsen’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

   Code § 8-101 et seq., claims.

           8.      Venue is proper under §1391(b)(2) as a substantial part of the events giving

   rise to the claims occurred in this District: Plaintiff Olsen is a resident of this District; and

   he has attempted to access the Website in this District and, in doing so, was denied the full

   use and enjoyment of the facilities, goods, and services of the Website while in Kings

   County.

           9.      This Court is empowered to issue a declaratory judgment under 28 U.S.C.

   §§ 2201 and 2202.




                                                 -2-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 3 of 22 PageID #: 3



                                    NATURE OF ACTION

          10.     Blind and visually impaired users of Windows operating system-enabled

   computers and devices have several screen-reading software programs available to them.

   Some of these programs are available for purchase and other programs are available

   without the user having to purchase the program separately. Job Access With Speech

   (“JAWS”) is currently the most popular, separately purchased and downloaded screen-

   reading software program available for a Windows computer.

          11.     For screen-reading software to function, the information on a website must

   be capable of being rendered into text. If the website content is not capable of being

   rendered into text, the blind or visually impaired user is unable to access the same content

   available to sighted users.

          12.     The international website standards organization, the World Wide Web

   Consortium, known throughout the world as W3C, has published version 2.0 of the Web

   Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

   guidelines for making websites accessible to blind and visually impaired people. These

   guidelines are universally followed by most large business entities and government

   agencies to ensure its websites are accessible.

          13.     For a website to be equally accessible to a blind or visually impaired person,

   under these guidelines, it should have following:

                  a.      Alternative text (“alt-text”) or text equivalent for every non-text

   element. Alt-text is an invisible code embedded beneath a graphical image on a website.

   Web accessibility requires that alt-text be coded with each picture so that screen-reading

   software can speak the alt-text where a sighted user sees pictures, which includes captcha




                                               -3-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 4 of 22 PageID #: 4



   prompts. Alt-text does not change the visual presentation, but instead a text box shows

   when the mouse moves over the picture. The lack of alt-text on these graphics prevents

   screen readers from accurately vocalizing a description of the graphics, depriving that

   person from knowing what is on the website.

                   b.      Videos have audio description.

                   c.      Title frames with text are provided. Absent these titles, navigating a

   website is particularly difficult.

                   d.      Webpage headings are properly labeled with the topic or purpose of

   the webpage, versus being blank. Screen readers read out page headings, allowing users to

   quickly skip to a section. Navigation is, however, very difficult without those headings.

                   e.      Equivalent text is provided when using scripts.

                   f.      Forms may be completed with the same information and

   functionality as for sighted persons. Absent forms being properly labeled, it is difficult for

   a visually impaired or blind individual to complete the forms, as they do not know what

   the fields, how to input data, or what options to select (e.g., selecting a date or a size). A

   compliant website will, instead, provide labels or instructions when content requires user

   input. This includes captcha prompts, requiring the user to verity that he or she is not a

   robot.

                   g.      Information about the meaning and structure of content is conveyed

   by more than the visual presentation of content.

                   h.      Web pages do not share the same ID or title. When two or more

   elements on a web page share the same ID or title, it cause problems in screen readers

   which use IDs for labeling controls and table headings.




                                                -4-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 5 of 22 PageID #: 5



                  i.       Linked images must contain alt-text explaining the image. Absent

   that alt-text, a screen reader has no content to present the user as to what the image is.

                  j.       The purpose of each link is easily determined from how the link is

   labeled. Absent properly labeling each link or when no description exists, it confuses

   keyboard and screen-reader users as they do not know the purpose of the links. This

   includes captcha prompts.

                  k.       No redundant links where adjacent links go to the same URL

   address. When redundant links exist, it causes additional navigation and repetition for

   keyboard and screen-reader users.

                  l.       Portable Document Formats (PDFs) are accessible. When they are

   inaccessible, the visually impaired or blind individual cannot learn what information is on

   them.

                  m.       One or more keyboard operable user interface has a mode of

   operation where the keyboard focus indicator is discernible.

                  n.       Changing the setting of a user interface component does not

   automatically cause a change of content where the user has not been advised before using

   the component.

                  o.       The name and role of all user interface elements can be

   programmatically determined; items that can be set by the user can be programmatically

   set; and/or notification of changes to these items are available to user agents, including

   assistive technology.




                                                -5-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 6 of 22 PageID #: 6



                                   STATEMENT OF FACTS

   Defendant, Its Website And Its Website’s Barriers

          14.     Defendant is an online jewelry rental subscription service that offers

   monthly rentals of jewelry sets. Members pay a monthly fee, and after completing a style

   profile online, they are shipped their first jewelry set. They can keep that set as long as

   they like and return at any time to receive a new set. Members can also choose to purchase

   items that have been set. Typical products include necklaces, earrings, bracelets, rings and

   similar items. Customers can also purchase items online for delivery, without signing up

   for a subscription.

          15.     Defendant’s Website is a commercial marketplace.          There is a nexus

   between the Website and the retail products and rental subscription services offered by

   Defendant. On the Website, customers can learn information about the company; learn

   about how the rental subscription process works; view items; complete the style profile and

   sign up for a subscription; and purchase items for delivery.

          16.     Defendant’s Website is heavily integrated with its retail products and rental

   subscription service. Its Website is the main point of sale for its business. Without any

   brick and mortar location, the Website is the only way a potential customer can take

   advantage of Defendant’s subscription services and purchase items.

          17.     It is, upon information and belief, Defendant’s policy and practice to deny

   Plaintiff Olsen and other blind or visually-impaired users access to its Website, thereby

   denying the facilities and services that are offered and integrated with Defendant’s rental

   subscription service as well as the goods and services offered for sale on its Website. Due

   to its failure and refusal to remove access barriers to its Website, Plaintiff Olsen and




                                               -6-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 7 of 22 PageID #: 7



   visually-impaired persons have been and are still being denied equal access to Defendant’s

   rental subscription services and the numerous facilities, goods, services, and benefits

   offered to the public through its Website.

          18.     Plaintiff Olsen cannot use a computer without the assistance of screen-

   reading software. He is, however, a JAWS proficient screen-reader user and uses it to

   access the Internet. He has visited the Website on separate occasions using screen-reading

   software.

          19.     During his visits to the Website, the last occurring on or about September

   24, 2019, Plaintiff Olsen encountered multiple access barriers that denied him the full

   enjoyment of the facilities, goods, and services of the Website and the facilities, goods, and

   services of Defendant’s rental subscription services. Because of these barriers he was

   unable to, substantially equal to sighted individuals:

                  a.      Know what is on the Website. This is due in large part to the fact

   that non-text images lack alternative text. Therefore, a screen reader user has no idea what

   is being depicted. Plaintiff Olsen was unable to learn about items for sale on the Website.

   The “Shop” link at the top of the page does not work with a screen reader. A sighted user

   can hover over “Shop” and two sub links will appear, through which a customer can shop.

   Hovering is a feature that is consistently inaccessible to screen readers. Plaintiff Olsen

   also had difficulty learning about jewelry included with the rental subscription service.

   Filters are not accessible to a screen reader. Therefore, while a sighted user can filter

   options by type of jewelry, trends, metal, or designer, a screen reader user cannot.

   Furthermore, after selecting an item, there are issues with screen reader focus that cause

   screen reader users to miss content. For example, when a screen reader user clicks on an




                                                -7-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 8 of 22 PageID #: 8



   item, focus is placed in the middle of the details. A screen reader user must be told by a

   sighted user to arrow up in order to find all of the information, including price. There is

   also no alert that a new page has loaded and the page name does not change, which can be

   confusing to screen readers.

                   b.     Navigate the Website. This Website is difficult to navigate with a

   screen reader. As mentioned above, the shop link does not work. Also, links are not

   properly labeled and many links read only as text, therefore a screen reader does not know

   how to interact. Plaintiff Olsen was unable to complete the style profile using a screen

   reader. For some questions, the answers appear only as text and clicking them does not

   appear to do anything. The form is also not properly labeled and there is no way for a

   screen reader user to select a shipping state.

          20.      Plaintiff Olsen was denied full and equal access to the facilities and services

   Defendant offers to the public on its Website because he encountered multiple accessibility

   barriers that visually-impaired people often encounter with non-compliant websites:

                   a.     Lack of alt-text for images.

                   b.     Frames do not have a title.

                   c.     Some pages have the same title so the title cannot be used to

   distinguish pages.

                   d.     Webpages have no headings, approximately twenty (20) headings

          are empty, and headings are not nested correctly.

                   e.     Several links on a page share the same link text, but go to different

   destinations.

                   f.     Webpages have markup errors.




                                                 -8-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 9 of 22 PageID #: 9



   Defendant Must Remove Barriers to Its Website

          20.     Due to the inaccessibility of its Website, blind and visually-impaired

   customers such as Plaintiff Olsen, who need screen-readers, cannot fully and equally use

   or enjoy the facilities, goods, and services Defendant offers to the public on its Website.

   The Website’s access barriers that Plaintiff Olsen encountered have caused a denial of his

   full and equal access in the past, and now deter him on a regular basis from accessing the

   Website.

          21.     If the Website was equally accessible to all, Plaintiff Olsen could

   independently navigate it, learn about Defendant’s subscription service, complete a style

   profile, and learn about the products; and purchase items online for delivery, as sighted

   users can.

          22.     Through his attempts to use the Website, Plaintiff Olsen has actual

   knowledge of the access barriers that make these services inaccessible and independently

   unusable by blind and visually-impaired people.

          23.     Because simple compliance with the WCAG 2.0 Guidelines would provide

   Plaintiff Olsen and other visually-impaired consumers with equal access to the Website,

   Plaintiff Olsen alleges that Defendant has engaged in acts of intentional discrimination,

   including, but not limited to, the following policies or practices:

                  a.      Constructing and maintaining a website that is inaccessible to

   visually-impaired individuals, including Plaintiff Olsen;

                  b.      Failing to construct and maintain a website that is sufficiently

   intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

   Olsen; and,




                                                -9-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 10 of 22 PageID #: 10



                      c.     Failing to take actions to correct these access barriers in the face of

    substantial harm and discrimination to blind and visually impaired consumers, such as

    Plaintiff Olsen, as a member of a protected class.

           24.        Defendant therefore uses standards, criteria or methods of administration

    that have the effect of discriminating or perpetuating the discrimination of others, as

    alleged herein.

           25.        Title III of the ADA expressly contemplates the injunctive relief that

    Plaintiff Olsen seeks under 42 U.S.C. § 12188(a)(2).

           26.        Because its Website has never been equally accessible, and because

    Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

    become and remain accessible, Plaintiff Olsen seeks a permanent injunction under 42

    U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

    Plaintiff Olsen to assist Defendant to comply with WCAG 2.0 guidelines for its Website:

                      a.     Remediating the Website to be WCAG 2.0 AA compliant;

                      b.     Training Defendant employees and agents who develop the Website

    on accessibility compliance under the WCAG 2.0 guidelines;

                      c.     Regularly checking the accessibility of the Website under the

    WCAG 2.0 guidelines;

                      d.     Regularly testing user accessibility by blind or vision-impaired

    persons to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines; and,

                      e.     Developing an accessibility policy that is clearly disclosed on

    Defendant’s Website, with contact information for users to report accessibility-related

    problems.




                                                  -10-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 11 of 22 PageID #: 11



           27.     Although Defendant may currently have centralized policies on maintaining

    and operating its Website, Defendant lacks a plan and policy reasonably calculated to make

    them fully and equally accessible to, and independently usable by, blind and other visually

    impaired consumers.

           28.     Without injunctive relief, Plaintiff Olsen and other visually impaired

    consumers will continue to be unable to independently use the Website, violating its rights.

           29.     Defendant has, upon information and belief, invested substantial sums in

    developing and maintaining its Website and has generated significant revenue from the

    Website. These amounts are far greater than the associated cost of making its Website

    equally accessible to visually impaired customers.

           30.     Defendant has failed to take any prompt and equitable steps to remedy its

    discriminatory conduct. These violations are ongoing.

                               CLASS ACTION ALLEGATIONS

           31.     Plaintiff Olsen seeks to certify a nationwide class under Fed. R. Civ. P. 23(a)

    and 23(b)(2): all legally blind individuals in the United States who have attempted to access

    Defendant’s Website and as a result have been denied access to the equal enjoyment of the

    retail and rental subscription services offered by Defendant as well as the products offered

    for sale in its online store during the relevant statutory period (“Class Members”).

           32.     Plaintiff Olsen seeks to certify a State of New York subclass under Fed. R.

    Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who have

    attempted to access the Website and as a result have been denied access to the equal

    enjoyment of the retail and rental subscription services offered by Defendant as well as the




                                                -11-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 12 of 22 PageID #: 12



    products offered for sale in its online store during the relevant statutory period (“New York

    Subclass Members”).

           33.     Plaintiff Olsen seeks to certify a New York City subclass under Fed. R. Civ.

    P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

    attempted to access the Website and as a result have been denied access to the equal

    enjoyment of the retail and rental subscription services offered by Defendant as well as the

    products offered for sale in its online store during the relevant statutory period (“New York

    City Subclass Members”).

           34.     Common questions of law and fact exist amongst the Class Members, New

    York Subclass Members and New York City Subclass Members:

                   a.      Whether Defendant provides retail and rental subscription services

    that constitute a “public accommodation”;

                   b.      Whether Defendant’s Website is a “public accommodation” or a

    service or good “of a place of public accommodation” under Title III of the ADA;

                   c.      Whether Defendant’s Website is a “place or provider of public

    accommodation” or an “accommodation, advantage, facility or privilege” under the

    NYSHRL or NYCHRL;

                   d.      Whether Defendant’s Website denies the full and equal enjoyment

    of its goods, services, facilities, privileges, advantages, or accommodations to people with

    visual disabilities, violating Title III of the ADA; and

                   e.      Whether Defendant’s Website denies the full and equal enjoyment

    of its goods, services, facilities, privileges, advantages, or accommodations to people with

    visual disabilities, violating the NYSHRL or NYCHRL.




                                                 -12-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 13 of 22 PageID #: 13



           35.     Plaintiff Olsen’s claims are typical of the Class Members, New York

    Subclass Members and New York City Subclass Members: they are all severely visually

    impaired or otherwise blind, and claim that Defendant has violated Title III of the ADA,

    NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

    can be independently accessible to the visually impaired individuals.

           36.     Plaintiff Olsen will fairly and adequately represent and protect the Class and

    Subclasses’ interests because he has retained and is represented by counsel competent and

    experienced in complex class action litigation, and because he has no interests antagonistic

    to the Class or Subclasses. Class certification of the claims is appropriate under Fed. R.

    Civ. P. 23(b)(2) because Defendant has acted or refused to act on grounds generally

    applicable to the Class and Subclasses, making appropriate both declaratory and injunctive

    relief with respect to Plaintiff, the Class and Subclasses.

           37.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

    23(b)(3) because fact and legal questions common to Class and Subclass Members

    predominate over questions affecting only individuals, and because a class action is

    superior to other available methods for the fair and efficient adjudication of this litigation.

           38.     Judicial economy will be served by maintaining this lawsuit as a class action

    in that it is likely to avoid the burden that would be otherwise placed upon the judicial

    system by the filing of numerous similar suits by people with visual disabilities throughout

    the United States.

                              FIRST CAUSE OF ACTION
                     VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

           39.      Plaintiff Olsen, individually and on behalf of the Class Members, repeats

    and realleges every allegation of the preceding paragraphs as if fully set forth herein.



                                                 -13-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 14 of 22 PageID #: 14



           40.      Title III of the ADA prohibits “discriminat[ion] on the basis of disability in

    the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

    accommodations of any place of public accommodation by any person who owns, leases

    (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

           41.      The Website constitutes a “public accommodation” under Title III of the

    ADA, 42 U.S.C. § 12181(7).

           42.      Under Title III of the ADA, it is unlawful discrimination to deny individuals

    with disabilities the opportunity to participate in or benefit from the goods, services,

    facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

    12182(b)(1)(A)(i).

           43.      Under Title III of the ADA, it is unlawful discrimination to deny individuals

    with disabilities an opportunity to participate in or benefit from the goods, services,

    facilities, privileges, advantages, or accommodation, which is equal to the opportunities

    afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

           44.      Under Title III of the ADA, unlawful discrimination also includes, among

    other things:

           [A] failure to make reasonable modifications in policies, practices, or
           procedures, when such modifications are necessary to afford such goods,
           services, facilities, privileges, advantages, or accommodations to
           individuals with disabilities, unless the entity can demonstrate that making
           such modifications would fundamentally alter the nature of such goods,
           services, facilities, privileges, advantages or accommodations; and a failure
           to take such steps as may be necessary to ensure that no individual with a
           disability is excluded, denied services, segregated or otherwise treated
           differently than other individuals because of the absence of auxiliary aids
           and services, unless the entity can demonstrate that taking such steps would
           fundamentally alter the nature of the good, service, facility, privilege,
           advantage, or accommodation being offered or would result in an undue
           burden.




                                                 -14-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 15 of 22 PageID #: 15



    42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

           45.      These acts violate Title III of the ADA, and the regulations promulgated

    thereunder. Plaintiff Olsen, who is a member of a protected class of persons under Title III

    of the ADA, has a physical disability that substantially limits the major life activity of sight

    within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been denied

    full and equal access to the Website, has not been provided services that are provided to

    other patrons who are not disabled, and has been provided services that are inferior to the

    services provided to non-disabled persons.

           46.      Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

    and incorporated therein, Plaintiff Olsen requests the relief as set forth below.

                                  SECOND CAUSE OF ACTION
                                 VIOLATIONS OF THE NYSHRL

           47.      Plaintiff Olsen, individually and on behalf of the New York Subclass

    Members, repeats and realleges every allegation of the preceding paragraphs as if fully set

    forth herein.

           48.      N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

    practice for any person, being the owner, lessee, proprietor, manager, superintendent, agent

    or employee of any place of public accommodation . . . because of the . . . disability of any

    person, directly or indirectly, to refuse, withhold from or deny to such person any of the

    accommodations, advantages, facilities or privileges thereof.”

           49.      The Website is a public accommodations under N.Y. Exec. Law § 292(9).

           50.      Defendant is subject to NYSHRL because it owns and operates its retail and

    rental subscription services and the Website. Defendant is a “person” under N.Y. Exec.

    Law § 292(1).



                                                 -15-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 16 of 22 PageID #: 16



           51.     Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

    remove access barriers to its Website, causing its Website and the services integrated with

    its rental subscription services it offers and the products available in its online store to be

    completely inaccessible to the blind. This inaccessibility denies blind patrons full and equal

    access to the facilities, goods and services that Defendant makes available to the non-

    disabled public.

           52.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

    includes, among other things, “a refusal to make reasonable modifications in policies,

    practices, or procedures, when such modifications are necessary to afford facilities,

    privileges, advantages or accommodations to individuals with disabilities, unless such

    person can demonstrate that making such modifications would fundamentally alter the

    nature of such facilities, privileges, advantages or accommodations being offered or would

    result in an undue burden.”

           53.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

    also includes, “a refusal to take such steps as may be necessary to ensure that no individual

    with a disability is excluded or denied services because of the absence of auxiliary aids and

    services, unless such person can demonstrate that taking such steps would fundamentally

    alter the nature of the facility, privilege, advantage or accommodation being offered or

    would result in an undue burden.”

           54.     Readily available, well-established guidelines exist on the Internet for

    making websites accessible to the blind and visually impaired. These guidelines have been

    followed by other large business entities and government agencies in making their websites

    accessible, including but not limited to: adding alt-text to graphics and ensuring that all




                                                 -16-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 17 of 22 PageID #: 17



    functions can be performed using a keyboard. Incorporating the basic components to make

    its Website accessible would neither fundamentally alter the nature of its business nor result

    in an undue burden to them.

           55.     Defendant’s actions constitute willful intentional discrimination against the

    class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in that

    Defendant has:

                   a.      Constructed and maintained a website that is inaccessible to Class

    Members with knowledge of the discrimination; and/or

                   b.      Constructed and maintained a website that is sufficiently intuitive

    and/or obvious that is inaccessible to blind class members; and/or

                   c.      Failed to take actions to correct these access barriers in the face of

    substantial harm and discrimination to blind class members.

          56.      Defendant discriminates, and will continue in the future to discriminate

    against Plaintiff Olsen and New York Subclass Members on the basis of disability in the

    full and equal enjoyment of the goods, services, facilities, privileges, advantages,

    accommodations and/or opportunities of Defendant’s Website and its retail and rental

    subscription services and online store under § 296(2) et seq. and/or its implementing

    regulations. Unless the Court enjoins Defendant from continuing to engage in these

    unlawful practices, Plaintiff and the New York Subclass Members will continue to suffer

    irreparable harm.

          57.      As Defendant’s actions violate the NYSHRL, Plaintiff Olsen seeks

    injunctive relief to remedy the discrimination.




                                                -17-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 18 of 22 PageID #: 18



          58.       Plaintiff Olsen is entitled to compensatory damages and civil penalties and

    fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense.

          59.       Plaintiff Olsen is entitled to reasonable attorneys’ fees and costs.

          60.       Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

    forth and incorporated therein Plaintiff prays for judgment as set forth below.

                                  THIRD CAUSE OF ACTION
                                VIOLATIONS OF THE NYCHRL

           61.      Plaintiff Olsen, individually and on behalf the New York City Subclass

    Members, repeats and realleges every allegation of the preceding paragraphs as if fully set

    forth herein.

           62.      The NYCHRL provides that “It shall be an unlawful discriminatory practice

    for any person, being the owner, lessee, proprietor, manager, superintendent, agent or

    employee of any place or provider of public accommodation, because of . . . disability . . .

    directly or indirectly, to refuse, withhold from or deny to such person, any of the

    accommodations, advantages, facilities or privileges thereof.” N.Y.C. Admin. Code § 8-

    107(4)(a).

           63.      The Website is a public accommodations under NYCHRL, N.Y.C. Admin.

    Code § 8-102(9).

           64.      Defendant is subject to NYCHRL because it owns and operates its Website,

    making it a person under N.Y.C. Admin. Code § 8-102(1).

           65.      Defendant is violating the NYCHRL in refusing to update or remove access

    barriers to Website, causing its Website and the services integrated with its retail and rental

    subscription services and its online store to be completely inaccessible to the blind. This




                                                 -18-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 19 of 22 PageID #: 19



    inaccessibility denies blind patrons full and equal access to the facilities, goods, and

    services that Defendant makes available to the non-disabled public.

           66.     Defendant is required to “make reasonable accommodation to the needs of

    persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

    from discriminating on the basis of disability shall make reasonable accommodation to

    enable a person with a disability to . . . enjoy the right or rights in question provided that

    the disability is known or should have been known by the covered entity.” N.Y.C. Admin.

    Code § 8-107(15)(a).

           67.     Defendant’s actions constitute willful intentional discrimination against the

    Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

    107(4)(a) and § 8-107(15)(a,) in that it has:

                   a.      Constructed and maintained a website that is inaccessible to blind

    class members with knowledge of the discrimination; and/or

                   b.      Constructed and maintained a website that is sufficiently intuitive

    and/or obvious that is inaccessible to blind class members; and/or

                   c.      Failed to take actions to correct these access barriers in the face of

    substantial harm and discrimination to blind class members.

           68.     As such, Defendant discriminates, and will continue in the future to

    discriminate against Plaintiff Olsen and the New York City Subclass Members because of

    disability in the full and equal enjoyment of the goods, services, facilities, privileges,

    advantages, accommodations and/or opportunities of its Website and its establishments

    under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins




                                                -19-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 20 of 22 PageID #: 20



    Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

    York City Subclass will continue to suffer irreparable harm.

           69.     As Defendant’s actions violate the NYCHRL, Plaintiff Olsen seeks

    injunctive relief to remedy the discrimination.

           70.     Plaintiff Olsen is entitled to compensatory damages and civil penalties and

    fines for each offense. N.Y.C. Admin. Code §§ 8-120(8), 8-126(a).

           71.     Plaintiff Olsen is entitled to reasonable attorneys’ fees and costs.

           72.     Under N.Y.C. Admin. Code § 8-120 and § 8-126 and the remedies,

    procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set

    forth below.

                                 FOURTH CAUSE OF ACTION
                                   DECLARATORY RELIEF

           73.     Plaintiff Olsen, individually and on behalf the Class Members, repeats and

    realleges every allegation of the preceding paragraphs as if fully set forth herein.

           74.     An actual controversy has arisen and now exists between the parties in that

    Plaintiff Olsen contends, and is informed and believes that Defendant denies, that its

    Website contains access barriers denying blind customers the full and equal access to the

    goods, services and facilities of its Website and by extension its retail and rental

    subscription services and its online store, which Defendant owns, operates and controls,

    fails to comply with applicable laws including, but not limited to, Title III of the Americans

    with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and

    N.Y.C. Admin. Code § 8-107, et seq. prohibiting discrimination against the blind.

           75.     A judicial declaration is necessary and appropriate now in order that each

    of the parties may know its respective rights and duties and act accordingly.



                                                -20-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 21 of 22 PageID #: 21



                                      PRAYER FOR RELIEF

              WHEREFORE, Plaintiff Olsen respectfully requests this Court grant the following

    relief:

                     a.     A preliminary and permanent injunction to prohibit Defendant from

    violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq.,

    N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

                     b.     A preliminary and permanent injunction requiring Defendant to take

    all the steps necessary to make its Website into full compliance with the requirements set

    forth in Title III of the ADA, and its implementing regulations, so that the Website is

    readily accessible to and usable by blind individuals;

                     c.     A declaration that Defendant owns, maintains and/or operates the

    Website in a manner that discriminates against the blind and which fails to provide access

    for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

    Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

                     d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

    23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his attorneys

    as Class Counsel;

                     e.     Compensatory damages in an amount to be determined by proof,

    including all applicable statutory damages, punitive damages and fines;

                     f.     Pre- and post-judgment interest;

                     g.     An award of costs and expenses of this action together with

    reasonable attorneys’ and expert fees; and

                     h.     Such other and further relief as this Court deems just and proper.




                                                 -21-
Case 1:19-cv-05924-AMD-SMG Document 1 Filed 10/22/19 Page 22 of 22 PageID #: 22




                               DEMAND FOR TRIAL BY JURY

           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Olsen demands a trial by jury on all

    questions of fact the Complaint raises.

    Dated: New York, New York
           October 22, 2019

                                          LIPSKY LOWE LLP



                                          s/ Christopher H. Lowe
                                          Christopher H. Lowe
                                          420 Lexington Avenue, Suite 1830
                                          New York, New York 10170
                                          212.392.4772
                                          chris@lipskylowe.com




                                              -22-
